IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE, )
)
v. ) Case No. 1611018151
)
BRITTANY A. ANDERSON, )
)
Defendant. )
Subrnitted: June 20, 2017
Decided: August 9, 2017
\X/illiarn Raisis, Esquire Benjarnin S. Gifford IV, Esquire
Deputy Attorney General LaW Oft`ice of Benjamin S.
820 N. French Street, 7th Floor Gifford IV
Wilmington, DE 19801 14 Ashley Place
Affomq)/for the Ffm‘e of 136/aware \X/ilmington, DE 19804

Af!omeyfor Defena'am‘

OPINION AND ORDER
ON DEFENDANT’S MOTION FOR REARGUMENT

 

The defendant, Brittany A. Anderson (“Defendant”), Was charged by Information
With Driving Under the Influence (“DUI”), in violation of 27 De/. C. § 4777, Failure to
Rernain Within a Single Lane, in violation of 27 De/. C. § 4722(7), and Possession of
Marijuana, in violation of 76 De/. C. § 4764(¢) following an arrest on November 28, 2016,
On May 4, 2017, the Court held trial on this matter. Before trial commenced, Defendant

moved to exclude all evidence provided by the State after the discovery deadline Set in the

Court’s scheduling order. After argument, the Court denied Defendant’s request to exclude
all untimely provided evidence, but excluded the evidence related to Defendant’s blood draw
and blood chemical analysis Trial was ultimately continued in order for the Court to
consider a separate defense motion, which has since been withdrawn.

On May 11, 2017, Defendant filed the instant motion for reargument pursuant to
Cozm‘ ofcommon P/em Clz`mz`na/ Rza/e 5 7 ([7) and Coz¢rt ofCommon P/eat Cz'w`/ Ru/e 59(€). On June 7,
2017, the State filed an untimely response to the motion.1 On June 20, 2017, the Court held
a hearing on Defendant’s motion, and at the conclusion thereof, reserved decision. For the
reasons stated below, Defendant’s motion for reargument is hereby DENIED.

FACTS & PROCEDURAL HISTORY

On November 28, 2016, Defendant was arrested and charged with DUI, failure to
remain within a single lane, and the civil violation of possession of marijuana On ]anuary
17, 2017, Defendant appeared at arraignment, whereupon she entered a not guilty plea, and
this matter was scheduled for a DUI case review on February 10, 2017. On February 6,
2017, Defendant, through counsel, served her first request for discovery upon the State
pursuant to Courl‘ of Com”mn P/em Crz`mz'm/ Ru/e 76.

On February 10, 2017, the Court held case review on this matter. At that date, the
parties agreed_and the Court subsequently ordered_that the State would provide all
discovery on or before March l, 2017. The Court then scheduled trial for l\/Iay 4, 2017. On

February 14, 2017, Defendant served her Second request for discovery upon the State, along

 

l Although the State filed a late response to Defendant’s motion, the response was not so tardy as to warrant
its exclusion.

with a blank DVD in order to obtain a copy of any media captured by the police. However,
between the case review on February 10, 2017 and the discovery deadline of March 1, 2017,
the State failed to provide any discovery to Defendant.

On May 1, 2017-_three days before trial-the State provided Defendant discovery
via email, and indicated that the State would provide a copy of the mobile video recording
(“MVR”) upon a mutually agreeable appointment The next day, the State informed
Defendant that a copy of the MVR was available at the Office of the Attorney General for
pickup, which Defendant retrieved on May 3, 2017.

On May 4, 2017, Defendant appeared for her scheduled trial date. Before trial
commenced, Defendant moved to dismiss the case, or, in the alternative, to exclude all
evidence provided by the State after the Court’s discovery deadline of l\/Iarch 1, 2017. After
arguments, the Court denied Defendant’s request to dismiss and exclude all untimely
provided evidence; however, the Court did grant Defendant’s motion to exclude all evidence
related to Defendant’s blood draw and the chemical analysis of Defendant’s blood.
Ultimately, trial was continued for reasons separate from Defendant’s motion.

On May 11, 2017, Defendant filed the instant motion for reargument of the Court’s
l\/Iay 4th decision denying Defendant’s request to exclude all untimely provided evidence.
On June 7, 2017, the State filed an untimely response to the motion. On June 20, 2017, the
Court held a hearing on Defendant’s motion, and at the conclusion thereof, reserved

decision.

PARTIES’ CONTENTIONS

Defendant contends the denial of her motion to exclude all untimely provided
evidence results in manifest injustice when considered alongside recent decisions by this
Court. Defendant contends the State in recent months has routinely failed to provide
defense counsel with discovery in DUI cases as required by the Court’s scheduling order
deadlines, and, instead, provides such materials shortly before trial. While Defendant
concedes discovery violations are evaluated on a case-by-case basis, Defendant contends the
facts of this matter bear minimal, if any, difference to cases where the Court found the
proper remedy for the State’s discovery violation was the exclusion of all untimely provided
evidence.

Defendant argues the exclusion of evidence in some cases but not others, with no
substantive factual disparity giving rise to the varying results, is manifestly unjust. l\/[oreover,
Defendant contends the evidence must be excluded in order to serve as a deterrent to the
State for disregarding the Court’s imposed discovery deadlines in the future. Furthermore, it
is the Defendant’s position that if the Court is not willing to enforce its own scheduling
orders, then the DUI case review process serves no legitimate purpose and, in fact, hinders
the efficient administration of justice.

The State maintains the Defendant is unable to demonstrate that there is newly
discovered evidence, a change in law, or manifest injustice sufficient to warrant a reargument
of Defendant’s motion to dismiss or exclude all untimely provided evidence. The State
concedes it failed to provide discovery on or before March 1, 2017; however, it is the State’s

position that this failure was merely negligent, and not willful or wanton. While trial courts

have broad discretion to determine appropriate sanctions for discovery violations, the State
contends the suppression of all evidence is appropriate only when the State has engaged in
willful or egregious misconduct resulting in substantial prejudice to the defendant Based on
the individual facts and circumstances of this case, the State argues the Court acted within its
discretion in shaping an appropriate remedy for the State’s discovery violation, i.e. excluding
all evidence related to Defendant’s blood draw and the chemical analysis of Defendant’s
blood. As of l\/[ay 3, 2017, the State posits the Defendant is in possession of all discoverable
evidence, and will have a full opportunity to review the evidence and prepare a defense
before trial. Accordingly, the State requests the Court deny Defendant’s motion for
reargument
LEGAL STANDARD

There is no provision in the Coz¢rl of Common P/ea§ Crz'mz'mz/ Rz¢/et that provides for
motions for reargument However, Cozm‘ ofcowmon P/em Crz`wz'zm/ Ru/e 5 7 (b) allows the Court
to “proceed in any lawful manner not inconsistent with these Rules or with any applicable
statute” if the criminal rules fail to provide the Court with proper guidance on procedure2
This Court has held that when considering a motion for reargument in a criminal matter, the
Court will address the motion pursuant to Cowl of Comwon P/eat Cz`vz`/ Ru/e 59(€), which

governs motions for reargument in civil matters.3

 

2 CCP Crim. R. 57(b).
3 526 jt¢zfe a Mz'//er, 2016 WL 8999356, at *2 (`Del. Corn. Pl. July 13, 2016); Szaze a Dwmzt, 2016 WL 702003, at
*2 (Del. Com. Pl. Feb. 22, 2016).

Pursuant to Cour¢ of Common P/em Cz'w`/ R;¢/e 59(€}, parties may request the Court
reconsider previous findings of fact, conclusions of law, or judgments4 However, “a motion
for reargument is not intended to rehash arguments already decided by the Court.”5
Therefore, a party will prevail on a motion for reargument if the movant is able to
demonstrate the Court overlooked controlling precedent or legal principle, or
misapprehended the law or facts such as would change the outcome of the underlying
decision.6 The party seeking to have the Court reconsider an earlier ruling must also
demonstrate newly discovered evidence, a change in the law, or manifest injustice.7
Generally, the Court will deny a motion for reargument unless the underlying decision
involved an abuse of discretion.8

DISCUSSION

Defendant’s motion for reargument does not allege the existence of newly discovered
evidence, that the Court overlooked controlling precedent, or that the Court
misapprehended the law or facts. Instead, Defendant argues the Court’s decision to deny
her motion to exclude results in manifest injustice when considered alongside other cases
where the Court determined the proper remedy for the State’s discovery violation was the
exclusion of all untimely provided evidence.

\X/hen determining whether to impose sanctions for discovery violations, the Court

must “weigh all relevant factors, such as the reasons for the State’s delay and the extent of

 

4 560 Mz`//er, 2016 \X/L 8999356, at *3.

5 Te)é,rlrom, Im'. a S¢w/a, 2005 \X/L 3073619, at *1 (Del. Com. Pl. Sept. 29, 2005).

(’ Xee Mz`//er, 2016 WL 8999356, at *3.

7 P¢mlran a Co/y¢m, 2012 \X/L 1066506, at *1 (Del. Com. Pl. Mar. 29, 2012).

3 See Mz'//er, 2016 WL 8999356, at *3; Parz`,ran 1). Co/yan, 2012 WL 1066506, at *1 (Del. Com. Pl. Mar. 29, 2012).

prejudice to the defendant.”9 In doing so, the Court considers the facts and circumstances
of each case individually,10 while also “balanc[ing] the needs of society with the defendant’s
right to a fair trial.”11 Courl‘ 0fCOW720n P/eat Cn'mz'mz/ Ru/e 76(¢1)(2) provides the Court with a
variety of sanctions to remedy a discovery violation including: (1) ordering prompt
compliance with the discovery rule; (2) granting a continuance; (3) prohibiting a party from
introducing evidence not disclosed; or (4) entering such other order the Court deems just
under the circumstances12 It is well settled that the Court has broad discretion to craft
appropriate sanctions for discovery violations, “including the discretion to cure the
violation[s], if possible, rather than exclude the evidence.”13 Furthermore, the Court, in its
ability to cure the discovery violations, may enter “unique and individualized sanctions
appropriate to the violation at hand.”14

In the instant matter, it is undisputed that the State committed a discovery violation
by providing discovery to Defendant after the Court’s scheduling order deadline. As a
sanction for the State’s discovery violation, l ordered the exclusion of all evidence related to
Defendant’s blood draw and the chemical analysis of Defendant’s blood. Defendant argues
the Court’s remedy is manifestly unjust when considered alongside other cases where the
Court allowed the exclusion of all untimely provided evidence. Defendant’s argument is
flawed inasmuch as it calls for the consideration of factors outside Defendant’s

individualized case. When determining an appropriate sanction for a discovery violation, the

 

9 jew/ice 1/. J`Z¢zz‘e, 2015 WL 1234489, at *3 (Del. Mar. 17, 2015); O/z'l)er y. §taz‘e, 60 A.3d 1093, 1096 (Del. 2013).
10 S!¢zfe a Glemtmp, 2013 WL 1092715, at*5 (Del. Super. Feb.12, 2013).

11 Cczbrem 1/. Jfaz‘e, 840 A.2d 1256, 1263 (Del. 2004).

12 CCP Crim. R. 16(d)(2).

13 566 §erw'¢'e, 2015 WL 1234489, at *3.

1‘1 jfat€ a Mz`ngm'/M, 2017 WL 1187646, at *4 (Del. Corn. Pl. Mar. 23, 2017).

trial court must only consider the facts and circumstances of that particular case. On May 4,
2017, after consideration of the relevant factors in this particular case, l found the
appropriate sanction to cure the State’s discovery violation was the exclusion of evidence
related to Defendant’s blood draw and the chemical analysis of Defendant’s blood. Absent
factors outside the Court’s purview, Defendant has failed to allege manifest injustice
sufficient to warrant reargument

Furthermore, the Court is unpersuaded by Defendant’s argument that her motion to
exclude must be granted in order to serve as a deterrent to the State for disregarding the
Court’s imposed discovery deadlines in the future. This Court has held that “a sanction
under Ru/e 76 is appropriate for remedying prejudice to the Defendant and not to
hypothetical future defendants.”15 Therefore, the Court will not impose a more severe
sanction to prevent future misconduct that may or may not occur.

Finally, Defendant’s argument that the DUI case review process serves no legitimate
purpose if the Court is not willing to enforce its own scheduling orders is misplaced The
case review process and the Court’s enforcement of its scheduling order are two distinct
concepts The case review process serves as an attempt to exhaust every option possible to
dispose of a case before valuable trial days are set aside.16 As the Delaware Supreme Court

stated, “[case reviews] are an important mechanism in the criminal case management process

 

15 jdl
16 See In re Hz'//z't, 858 A.2d 325, 327 CDel. 2004).

designed to save limited trial days for cases which cannot be resolved by any other
proceeding except a trial.”17

Distinct from the case review process is the Court’s scheduling order. The Court of
Common Pleas, like all trial courts, has inherent discretion to control its own docket and
scheduling18 As the Delaware Supreme Court stated in Sen)z`c‘e a A"mfe:

“A scheduling order is a tool of efficiency that is designed to assist the trial

court in managing the flow of the case. Although the terms of a trial court's

scheduling order are binding as to parties, the trial court is not equally bound.

The trial court may exercise discretion in determining whether to disregard

certain terms of a scheduling order when it deems appropriate.”19
Scheduling orders are frequently revised by the Court or by the consent of the parties.
\X/hen a scheduling order is modified without consent of the Court, the parties “do so at
their own peril.”20 The same is true of a party ignoring a scheduling order.21 I-lowever,
when a Court chooses not to enforce its own scheduling order to the strictest degree, it is
because the Court has weighed the relevant considerations and reached a conclusion that is
in the interests of justice, the parties, and the efficiency of the Court’s functioning

The fact that the Court makes a reasoned decision not to observe a deadline in a
scheduling order does not invalidate other court functions, such as case reviews. The case
review process is mandatory upon parties in order to expedite the resolution of cases.

Conversely, scheduling orders help assist the Court with the management of its own docket

and scheduling, and, like all matters, are influenced by the particular facts or circumstances

 

17 M_
111 5ee W¢zJ/,)z`n844 A.2d 293, 295 (Del. 2004).

19 Sewz`¢'e, 2015 \X/L 1234489, at *3.

211 Dz'¢'kemon a 50}7¢1, 2013 \X/L 3482014, at *2 (Del. Super. Jun. 20, 2013).
21 S€e z'a'.

of each individualized case. Therefore, the Court’s enforcement of its own scheduling order
has no bearing on the purpose of the case review process, i.e. the possible resolution of a
case before trial. Because Defendant has not demonstrated any actual prejudice, l do not
find any grounds for further relief. Therefore, Defendant’s Motion for Reargument is

DENIED. The matter shall be scheduled for trial.

IT IS SO ORDERED.

7a fha

gatx ]" Smalls,
1gahic:f]udge

10